489 Pa. 401 (1980)
414 A.2d 129
Donald WOLFORD, Appellant,
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW, Appellee.
Supreme Court of Pennsylvania.
Argued April 17, 1980.
Decided May 16, 1980.
John S. Alexander, Louis M. Shucker, Reading, for appellant.
Daniel R. Schuckers, Gary J. Marini, Asst. Attys. Gen., for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, NIX, LARSEN, FLAHERTY and KAUFFMAN, JJ.


*402 OPINION
PER CURIAM:
The petition for allowance of appeal having been improvidently granted, the appeal is dismissed, 35 Pa.Cmwlth. 43, 384 A.2d 1035.